ORDER
PER CURIAM.
Lurwondger Brown (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found her guilty of one count of first-degree murder, in violation of Section 565.0201, and one count of armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant to concurrent terms of life imprisonment without parole and thirty years’ imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no juris*409prudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000.